In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-19-00199-CV

TEXAS HEALTH HARRIS METHODIST               §    On Appeal from County Court at
HOSPITAL FORT WORTH, Appellant                   Law No. 3
and Appellee
                                            §    of Tarrant County (2016-003319-3)

V.                                          §    April 14, 2022

                                            §    Opinion by Justice Birdwell
STEPHEN FEATHERLY, Appellee and
Appellant                                   §    Dissenting Opinion by Justice Walker

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed, and the case is remanded to the trial court for a new trial consistent

with this opinion.

      It is further ordered that Steven Featherly shall pay all costs of this appeal, for

which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS

                                       By /s/ Wade Birdwell
                                          Justice Wade Birdwell